COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
                                        NO.
2-05-377-CV

                        
KB HOME MORTGAGE COMPANY                                          APPELLANT
 
                                                   V.
 
 




JONATHAN AND KRISTI
WILLIAMSON, MICHAEL AND KAREN ALDRIDGE, LEON AND SHIRLEY ALLEN, AMAN AMANUEL
AND ESTEGENET KASSA, DEBRA BUSBY, RICARDA CAMACHA AND ROSA BENAVIDEZ, DEXTER
AND EVETTE CAMPBELL, LYNN CONLON AND SEAN NESBITT, BONNIE DOUCET, ELLA GRAY,
HOMERO AND IRENE GUAJARDO, ANTHONY AND LAURIE HALL, BOBBY AND KIKESHA HALL,
FERNANDO AND LAURA HERNANDEZ, GREGORY AND WANDA HICKS, JOHN AND GINA HURD,
NELSON AND TINA KERR, RICHARD AND GELA KING, EDWARD AND CAROLYN MASON, TERRY
AND NICOLE MATTHEWS, MARYPAT MAYBERRY, PARTICE MCCORKLE, SEAN MCGEE AND WESLYN
AYDLETT, TRACY AND CHARISSE MEDLOCK, JULIUS AND JOSEPH PATTON, RICKY PHILLIPS
AND STEVEN GROZE, SHARON RATLIFF, ANDRES AND SANDRA RODRIGUEZ, TERRY AND
MICHELLE SACCA, JAMES AND BETH ANN SHELTON, PARTICK SIMS AND LAURA AGUNDIZ,
FERNANDO AND TERESA SOLANO, CHRISTOPHER THOMAS AND
 



                      APPELLEES







ANGELA HOFFMAN, JOSE
VALDEZ AND ROSA BOYD, LARRY AND MARLA WILLIAMS, TERRY AND MARY WILLIAMS,
LENDORA WILSON AND WILLA RACHEL WYNESBERRY
 



 
 




                                              ------------
 
             FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                               ----------
 
We have considered the
parties= AJoint Motion
To Dismiss Appeal.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P. 42.1(a)(2), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See TEX. R. APP. P. 42.1(d).
PER CURIAM
PANEL
D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  December 22, 2005




[1]See Tex.
R. App. P. 47.4.